Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2020

The Court of Appeals hereby passes the following order:

A20D0305. MARQUISE ALI ROBBINS v. GREGORY C. DOZIER.

      After the trial court granted summary judgment to the respondent, Petitioner
Marquise Robbins filed a motion for reconsideration. The trial court denied the
motion on January 9, 2020, and Robbins filed this application for discretionary
review on February 14, 2020. We lack jurisdiction because the application is
untimely.
      Pretermitting whether the trial court’s order is subject to appellate review, an
application for discretionary appeal must be filed within 30 days of the entry of the
order or judgment to be appealed. See OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). Here, Robbins filed his application 36 days after the trial
court’s order was entered. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.